Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 24, 25, 27 and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US Pat. Pub. 2018/0033727).
Regarding claim 1, Lee teaches a semiconductor structure comprising: 
a substrate [fig. 17, 10]; 
a plurality of conductive features disposed over the substrate [fig. 17, 25/30/40, wherein each of the conductive features comprises: 
a first metal layer [fig. 17, 30]; and 
a 2D material layer disposed over the first metal layer [fig. 17, 40, paragraph [0026]]; 
an isolation structure between the conductive features and separating the conductive features from each other [fig.17, 10b separates the conductive features, it is a dielectric so it is considered isolation]; and
a conductive via disposed over one of the conductive features, wherein a bottom of the conductive via is coupled to the first metal layer [fig. 17, 35, coupled to 30].
Regarding claim 21, Lee discloses a semiconductor structure comprising:
a substrate [fig. 13, 10]; and 
a conductive feature disposed over the substrate, wherein the conductive feature comprises: 
a first 3D material layer [fig. 13, 35, paragraph [0019], 3d metals listed, paragraph [0033] teaches 35 is formed by the same processes as 30] ; 
a second 3D material layer between the substrate and the first 3D material layer [fig. 13, 30, paragraph [0019]]; and
a 2D material layer between the first 3D material layer and the second 3D material [fig. 13, 40 between portions of 35 and 30]
wherein the first 3D material layer and the second 3D material layer comprise a same metal material [paragraphs [0019 and 0033] teach 30 and 35 are made by the same processes are would therefore be the same materials].
Regarding claim 24, Lee teaches the semiconductor structure of claim 21, further comprising an isolation structure adjacent to the conductive feature [fig. 13, 10b].
Regarding claim 25, Lee discloses the semiconductor structure of claim 24, wherein the isolation structure comprises a low-k dielectric structure [paragraph [0012]].
Regarding claim 27, Lee teaches the semiconductor structure of claim 1, wherein the isolation structure comprises a low-k dielectric structure [paragraph [0012]].
Regarding claim 30, Lee discloses the semiconductor structure of claim 1, wherein a thickness of the 2D material layer is less than a thickness of the first metal layer [fig. 17, 40 is thinner than 30].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 21, 24, 25, 27 and 30 above, and further in view of Yang et al. (US Pat. Pub. 2018/0164698).
Regarding claim 26, Lee fails to teach the isolation structure adjacent to the conductive feature comprises an air gap.  However, Yang teaches a semiconductor structure with metal layers and isolation structures adjacent to said metal structures, the isolation structure comprising an air gap [metal layers 300, isolation structures 1000 and 1010, 1010 being an air gap].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yang into the method of Lee by forming air gaps in the isolation structure adjacent to the conductive feature.  The ordinary artisan would have been motivated to modify Lee in the manner set forth above for at least the purpose of using known materials which allow one to fine tune the dielectric constant of the isolation structure [Yang, paragraph [0039]].
Regarding claim 28, Lee fails to teach the isolation structure between conductive features comprises an air gap.  However, Yang teaches a semiconductor structure with metal layers and isolation structures adjacent to said metal structures, the isolation structure comprising an air gap [metal layers 300, isolation structures 1000 and 1010, 1010 being an air gap].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yang into the method of Lee by forming air gaps in the isolation structure between conductive features.  The ordinary artisan would have been motivated to modify Lee in the manner set forth above for at least the purpose of using known materials which allow one to fine tune the dielectric constant of the isolation structure [Yang, paragraph [0039]].
Regarding claim 29, Lee in view of Yang teaches the semiconductor structure of claim 28, wherein the conductive feature is separated from the air gap [Yang, fig. 11, 1000 separates the conductive features 300 from air gaps 1010].
Allowable Subject Matter
Claims 9-16 are allowed.
Claims 23, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, please see the reasons for allowance stated in the non-final rejection mailed 1 April 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816